In the Missouri Court of Appeals  
Eastern District

WRI'I` DIVISION TWO
STATE OF MISSOURI, ex rei. ) ED104243
Robert Parks, )
Franklin County Prosecuting Attomey, )
)
Relat01', )
) Writ of Prohibition
v. )
) 201{039500052
)
)
THE HONORABLE DAVID L. HOVEN, )
Associate Circttit Judge, Division VI, )
Twentietli Judicial Cii'cuit )
401 East Main Street )
Union, Missouri 63084 )
) FILED: july 12, 2016
Respoiideiit. )

Introduction
The Frankliii County Prosectiting Attoiney, Robei't Parl480 S.W.3d 420, 423-24 (Mo. App. E.D. 2()16). The issue before

this Court is whether R_espondent lacked authority to set aside Suinpter’s 1995 plea of guilty in

3 A|E rule references are to Missouri Rules of Crizninal Procedure (2015), unless otherwise noted.
‘l We note that as a general rule, hearings on a motion tinder Ru|e 29.07(d) should be on the record.

3

case number 201{39500052. We find Respondent exceeded his authority and we make the writ
absoIute.

"Once judgment and sentencing occur in a criminal proceeding, the trial court has
exhausted its jurisdiction,” and the trial court can take no further action in the case, except where
granted express authority to do so by statute or rule. State ex rel. Simmons v. White, 866 S.W.Zd
443, 445 (Mo. banc 1993). Here, Surnptei' sought in 2015 to withdraw his guilty plea entered in
1995. The withdrawal of a guilty plea is controlled by Rule 29.07(d), which provides that "[a]
motion to withdraw a plea of guilty may be made only before sentence is imposed or when
imposition of sentence is suspended; but to correct manifest injustice the court after sentence may
set aside the judgment of conviction and permit the defendant to withdraw his plea." Relator
argues here that there was no manifest injustice, and we agree.

There can be no inherent manifest injustice where the defendant’s plea of guilty was
voluntary and was inade with an understanding of the charges against liiin. McCoy v. State, 456
S.W.3d 887, 891 (Mo. App. W.D. 2015). If, however, a defendant is "[lnisled] or induced to enter
a plea of guilty by fraud, inistake, inisapprehensioii, coercion, duress or fear, he or she should be
permitted to withdraw the plea." l_d. There is no suggestion here that Sunipter was misled or
induced to enter a plea of guilty. The record is clear»»froin the Appearance Waiver in which
Suniptei‘ stated his wish to plead guilty, the July 17 lette1' in which Sumpter again stated his wish
to plead guilty and stated a factual basis for the charge, and the Guilty Plea in which Sumpter
stated his plea to the misdemeanor DWI was knowing and voluntary-tliat Sumpter understood
the charges against him and voluntarily entered a plea of guilty, And thus, the record here does

not show manifest injustice.

Respondent seeks to avoid the question of manifest injustice by asserting the judgment was
improperly entered and was thus not a valid and enforceable judgment, but after twenty years, the
time for this claim has passed. A party must challenge a final judgment through the proper
framework. The trial court has no authority over cases from twenty years ago, except as provided
by rule or statute, and the rule raised here requires a finding of manifest injustice. § State ex rel.
Simmons, 866 S.W.Zd at 445. Sutnpter' specifically sought to set his aside guilty plea under Rule
27.04(d) and thus Respondent is bound by the requirements of that rule.

Moreover, we disagree that the 1995 judgment was not properly entered. Surnptet‘ was
charged with a misdemeanor DWI. The applicable versions of Rule 24.02(b) provides that
"[e]xcept as provided by Rule 31 .03, before accepting a plea of guilty, the court must address the
defendant personally in open court." Mo. R. Crim. P. 24.02(b) (1995). Rule 31.03, lrowever,
allows that a defendant in a rnisdenreanor case may waive his right to enter a plea of guilty in
person. Mo. R. Crim. P. 3l.()3(a) (1995).6 Sulnpter here through his Appearance Waiver waived
his right to plead guilty personally in open court in accordance with Rule 31.03. In addition,
Sumpter addressed the trial court in his July 17 letter and admitted the factual basis for the charges
against lrim; he signed the Guilty Plea stating he was voluntarily pleading guilty and knowingly
waiving his trial rights; and the trial court on August 3, 1995 signed the judgment that properly
included the charges, guilty plea, verdict, and sentence. §ee Missotiri Rule of Crilninal Procedure
29.07(0) (1995) ("jtldgnrent of conviction shall set forth the plea, the verdict or findings, and the

adjudication and sentence").

5 Where appropriate, we cite to the 1995 version of the Missouri Supreine Cou1't rules; ho\vever, we note that the text
of the relevant rules has not changed between 1995 and 2015.

"’ We note that, as denronstrated by the Missouri Supreme Court Rules thexnselves, courts are afforded rnore flexibility
when dealing \vitl\ rnisdenrearrors than with felonies. Court may allow defendants charged with rnisdeinearlors to
waive certain rights that defendants charged with felonies may not. See, e.g., Mo. R. Crizn. P. 24.02 & 3!.03(:1).

5

Further, although Respondent suggests that because Surripter’s attorney of record,
Peterson, did not sign the form in which Sumpter pleaded guilty and was thus "apparently excluded
in the disposition," the record does not support this interpretation. Rather, the form on its face
states that "[t]he Defendant now appears  by his attorney Petersoii," which demonstrates that
Peterson was not "excluded" from the guilty-plea proceeding Moreover, we note that the Guilty
Plea form does not even include a place for the defendant’s attorney to sign.

The crux of Respondent’s argument is that because the trial court did not sign Suinpter’s
August 2, 1995 written Guilty Plea, the trial court never determined a factual basis for the plea,
and thus its August 3, 1995 judgment was invalid. While Rule 24.02(@) requires that "[t]he court
shall not enter a judgment upon a plea of guilty unless it determines that there is a factual basis for
the plea," the ruie does not dictate a specific procedure for how the trial court must make this
finding. § Missouri Rule of Criiiiinal Procedure 24.02(e) (1995). The record here in full
demonstrates a factual basis for Sumpter’s guilty plea. § Douglas v. State, 410 S.W.3d 290,
296 (Mo. App. E.D. 2013) (factual basis for guilty plea may be established "on the record as a
whole"); mg Price v. State, 137 S.W.3d 53 8, 541 (Mo. App. S.D. 2004) ("Rtlle 24.02(e) is not
constitutionally based; rather, its purpose is to aid in the constitutionally required determination
that a defendant enter his or her plea of guilty intelligently and voluntarily"). Again, here there is
no suggestion that Sumpter’s 1995 guilty plea was not voluntary and knowing; rather, Respondent

argues merely that the triai court in 1995 erred in its procedure.?

7 The other errors raised now, twenty years after entry of judgment~namely, that the letter in \vhich Surnpter admitted
the factual basis for the charge \vas not notarized and thus could have been a forgery, that the pro se filings did not
include the case riumber, and various typographical and filing errors»are hyper-tecluiicalities that on their face are
not sufficient to give rise to lnanifest injustice under Rule 29.07(6).

6

Because Sumpter entered his 1995 guilty plea knowingly and voluntarily, no manifest
injustice occurred. Without a finding of manifest inj ustice, Respondent here was without authority
under Rule 27.04(d) to set aside the twenty-year-old guilty plea in case nunibei‘ 20R39500052.

Conclusion

The preliminary order in prohibition is made permanent The Respondent is directed to set

aside the order of Marelr 22, 2016 and enter an order denying the motion to withdraw the 1995

Guilty Plea.

 

Lawrelice E. Mooney, P.J., concurs
James M. Dowd, J., coucurs.